Citation Nr: 0737635	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service the connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the veteran's claims should be remanded 
for additional development.  On the veteran's VA Form 9, he 
identified for the first time receiving treatment for his 
hearing loss at the VA Medical Center for several years.  At 
a hearing held in September 2007 before the undersigned, the 
veteran also testified to receiving treatment at VA.  The 
claims file, however, does not contain any VA treatment 
records.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, 
the veteran's VA treatment records should be obtained after 
asking the veteran to identify which VA Medical Center he has 
received treatment from and the date of such treatment.

The Board also finds that additional efforts should be 
undertaken to reconstruct the veteran's service records which 
are presumably lost due to the 1973 fire at the National 
Personnel Records Center (NPRC).  In February 2004, the RO 
requested that the NPRC search sick/morning reports for the 
390th Signal Service Company AVN from January 1, 1944 to 
January 1, 1945.  The NPRC responded requesting that the RO 
narrow the search time to three months or less.  Despite this 
request, the RO did not follow up with either the veteran or 
the NPRC.  At the September 2007 hearing, the veteran 
testified of two incidents that occurred in service that he 
believes affected his hearing.  Thus further development is 
needed to ensure that all available service records have been 
obtained.

In addition, the Board finds that the veteran should be 
provided with a VA examination for hearing loss and tinnitus 
to obtain a medical opinion as to the etiology of the 
veteran's hearing loss and tinnitus.

Finally, the Board notes that, during the pendency of the 
veteran's appeal, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), holding that, upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim 
including that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  In the present case, the veteran has not been 
notified of all the elements of his claim as required by the 
decision in Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
concerning the information and evidence to 
substantiate the elements of a claim that is 
compliant with the decision in Dingess v. 
Nicholson.

2.  Contact the veteran and request that he 
identify the VA Medical Center at which he 
had received treatment for his hearing loss 
and tinnitus and the dates of such treatment, 
(presumably near Shelby, Alabama).  
Thereafter, obtain the veteran's treatment 
records from the identified VA Medical 
Center.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response 
if records are not available.

3.  Contact the veteran and request that 
he identify no longer than a three month 
period during which each of the two 
incidents testified to at the September 
2007 hearing occurred and any medical 
facility he received treatment at for 
injuries received during those incidents.  

Upon receipt of the veteran's response, 
contact the NPRC or other appropriate 
entity and request that it search 
sick/morning reports of the 390th Signal 
Service Company AVN for the periods of 
time identified by the veteran and any 
hospital records that the veteran has 
identified for treatment received for 
injuries incurred during the identified 
incidents.  In the event the veteran is 
unable to provide the requested 
information, the period of time during 
which the search should be narrowed should 
be from July to September 1944, and from 
June to August 1945.  Associate all 
requests and records received with the 
claims file.  If records are unavailable 
from any sources, a negative reply is 
requested.  If no additional service 
records can be found, then a memorandum of 
unavailability should be issued.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA audio examination.  The 
claims file should be provided to the 
examiner for review in conjunction with the 
examination.

After reviewing the file and conducting all 
necessary clinical testing, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that any current 
hearing loss and tinnitus is related to any 
events during service.  The examiner should 
provide a rationale for any opinion given.

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


